DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 12/14/2020 submission filed in Application 15/056,211.  
Claims 1, 3-11, 18-20 were examined in the previous office action.  Claims 1, 18 have been amended.  Claims 1, 3-11, 18-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Arguments

Applicant’s arguments filed 11/16/2020 regarding the prior art rejections are moot because the arguments do not apply to the new rejections that were necessitated by amendment.  
The Applicant has not presented any arguments regarding the rejections under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1, 3-11 are directed toward a method for modeling and simulating an anticipated activity in a physical environment.  Claims 18-20 are directed toward a system for modeling and simulating an anticipated activity in a physical environment.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of modeling activity of an environment and illustrating expected or known utilization metrics which falls into the Abstract idea categories of mental processes and method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

modeling activity of a physical environment representing a customer traffic flow and resource utilization as a modeled physical environment that represents physical resources and a physical layout of the physical resources for the physical environment; 
receiving  utilization metrics for customer traffic flow within for the physical environment and linking the utilization metrics to given models associated with the modeled physical environment, 
wherein the physical resources comprise a total number of available tables, table capacity for each table, a total number of available chairs, and types of the tables; 
wherein each given model associated with a specific physical layout for the physical resources and that given model's corresponding linked utilization metrics; 
simulating anticipated activity within the modeled physical environment using the simulated operational data that changes a given rate associated with the customer traffic flow and using the given models for the modeled physical environment; and 
providing a predictive result based on simulating the anticipated activity with the simulated operational data; 
providing with the predictive results a specific  model of the modeled physical environment based on the anticipated activity, wherein the specific model includes a different physical layout for the physical environment and different allocations of the physical resources from what was provided with the given models to optimize anticipated utilization metrics for the anticipated activity within the physical environment; 

The claim recites a mental processes including observation, evaluation, judgment, opinion.  For example, the modeling and simulating steps are recited broadly and are drawn to observation and evaluation that can be performed mentally. Further, the claims are also directed to a marketing or sales activities or behaviors; business relations.  For example, the claims are directed toward modeling customer traffic flow and resource utilization of a restaurant based on received metrics; simulating anticipated activity in a restaurant and using the results to optimize operations which is a sales and marketing activity, and a fundamental business practice.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
providing executable instructions to a processor of a server from a non-transitory computer-readable storage medium causing the processor to perform operations comprising:
providing an interface that permits a visualization of a playback of a given set of operational data for a given activity of a given customer traffic flow with a given physical layout having given allocations of physical resources and illustrating expected or known utilization metrics within the visualization; 
visually presenting the visualization within the interface; 
receiving a stop instruction from the interface; 
stopping the visualization responsive to the receiving of the stop instruction; 
receiving a change associated with the given set of operational data for the given customer traffic flow with the given physical layout having the given allocations; and 
visually presenting a second visualization within the interface that illustrates predictive changes to the expected or known utilization metrics with the change.
However, the server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, providing the result of an analysis visually is considered insignificant extra-solution activity because it does not add meaningful limits to the claim (see MPEP 2106.05(g)). Additionally, the additional elements are also indicative of generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar as the Abstract idea of modeling a physical environment is linked to the particular technological environment of a simulation platform where a user may view, start or stop a simulation, and change simulation inputs.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Similarly, generally linking and abstract idea to a particular technological environment cannot provide an integration into a practical application in step 2A or provide and inventive concept in step 2B.  Further, nothing in the specification indicates that the providing of the predictive result is anything other than conventional means of providing the result of an analysis.  Further MPEP 2106.05(d) states “creating output data” in well-known and conventional when claimed generically.  Thus, the claim is not patent eligible.
Further Claims 3-11 further limit the mental processes and methods of organizing human activity of the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3-11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  Further, Claims 5 and 7 recite limitations directed to detecting changes in a physical environment.  However, the claims do not define how the changes are detected.  Under the broadest reasonable interpretation, the Examiner considers the detection insignificant and conventional data gathering.  Further, Claim 9 recite receiving input from an operator through an interface.  However, as explained above this is merely indicative of a general link to a particular technological environment.  Further, Claims 10 and 11 recite providing results to an interface.  However, providing the output of an analysis is considered insignificant extra-solution activity and well-known and conventional. 
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.  As such, Claim 18-20 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould US 2015/0199627 A1 in view of McCullough 1 US 2011/0246247 A1 in view of McCullough 2  US 10,395,186 B1 in view of Frey US 5,557,513 A.

As per Claim 1 Gould teaches a method, comprising: 
providing executable instructions to a processor of a server from a non-transitory computer-readable storage medium causing the processor to perform operations comprising: (see para. 62 that teaches computer program instructions may also be stored in a non-transitory computer-readable storage memory that may direct a computer or other programmable apparatus to function in a particular manner, such that the instructions stored in the computer-readable storage memory produce an article of manufacture, the execution of which implements the function specified in the flowcharts' block(s).)
modeling, activity of a physical environment representing a customer traffic flow and resource utilization as a modeled physical environment that represents physical resources and a physical layout of the physical resources for the physical environment; (Gould para. 61 teaches some or all of the system components and/or data structures may also be stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium (e.g., as a hard disk; a memory; a computer network or cellular wireless network or other data transmission medium; or a portable media article to be read by an appropriate drive or via an appropriate connection, such as a DVD or flash memory device) so as to enable or configure the computer-readable medium and/or one or more associated computing systems or devices to execute or otherwise use or provide the contents to perform at least some of the described techniques.  Para. 32 teaches the virtual store optimization engine 120 may be configured to determine one or more categories to include in a three dimensional layout, such as by invoking the optimization library 122. The virtual store optimization engine 120 may then assign spatial coordinates to a category in the three dimensional space, such as via the virtual store generator 110 based on the one or more optimizations. The virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.  Further, para. 23 teaches the three dimensional optimization system 104 is configured to combine spatial coordinates, sales volume metrics and margin value calculations to determine which units (e.g. categories and/or SKUs) should be allocated to particular areas (e.g. spatial coordinates) in a three dimensional space to make the best and most efficient use (e.g. highest margin value) of the volume assigned to a category and/or SKU.  Further, para. 19 teaches customer behavior metrics may be maintained and may be used to weight the optimizations, such as category ranking, category placement or the like. In some examples, customer behavior metrics may be derived from tracking customer store visits and accepted category layout rankings. For example, products within a 30 degree arc of five foot seven are more likely to be selected over matching products presented outside of this arc. In other words customers are more likely to choose products that are at their eye level.  Further, para. 79 teaches Customer behavior metrics may include, but are not limited to, customer purchasing habits, customer shopping path data and/or the like. An example customer behavior metric may indicate that an increase in margin results when bacon is next to eggs or batteries are placed next to toys. Customer behavior data may include data from a current three dimensional space or from other three dimensional spaces that is suggestive of a consumers buying habits.  Further, par. 76 teaches receiving historical trading data for the one or more product categories and/or the one or more stock keeping units available in the three dimensional space and/or receiving live trading data (e.g. from a point of sale system), for the one or more product categories and/or the one or more stock keeping units available in the three dimensional space. Further, para. 36 teaches the virtual store optimization engine 120 may be configured to blend the physical requirements of space allocation with customer behavior data relating to how customers move through a given three dimensional space, and what category associations might increase sales by revenue or margin metrics. The examiner considers customer flow patterns to be activity of a physical environment representing customer traffic flow.  The examiner considers historical trading data and live trading data to be resource utilization data.  The examiner considers margin metrics to be utilization metrics.)
receiving utilization metrics for customer traffic flow within the physical environment and;  (para. 94 teaches as is shown in operation 1206, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the optimization library 122, the processor 303 or the like, for determining metrics relating to at least one of utility (e.g. prescription queuing at the rear of a store), customer flow and re-stocking metrics, and distance to restock.)  
wherein the utilization metrics comprise customer traffic flow rates, (para. 94 teaches as is shown in operation 1206, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the optimization library 122, the processor 303 or the like, for determining metrics relating to at least one of utility (e.g. prescription queuing at the rear of a store), customer flow and re-stocking metrics, and distance to restock.  The Examiner considers customer flow to be customer traffic flow rates.
simulating, anticipated activity within the modeled physical environment using the simulated operational data; and  (Gould para. 94 teaches an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the optimization library 122, the processor 303 or the like, for determining historical contribution to a gross margin by the category such as from the reference data 132, the performance data 134 and/or the aggregation data 136. As is shown in operation 1206, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the optimization library 122, the processor 303 or the like, for determining metrics relating to at least one of utility (e.g. prescription queuing at the rear of a store), customer flow and re-stocking metrics, and distance to restock. Alternatively or additionally, other example variables that may affect the placement of the category within the three dimensional space include, but are not limited to, physical dimensions (e.g. three dimensional space characteristics) of space allocated to the category (e.g. bulk frozen goods are limited to a freezer section), complementary category dynamics (e.g. batteries next to toys), total SKU allocation, SKU dimensions, SKU weights, demarcation, packaging limitations and/or the like. As such a floor plan optimization model may be constructed to optimize the use of space compliance.  Further, para. 21 teaches real time or near real time recommendations as to the potential of revised layouts of categories and/or the allocation of more or less of the overall retail space available to each of the categories may also be provided. These recommendations may be presented visually in a user interface in some example embodiments. In some examples, the user interface may include a visual representation of the original three dimensional space, to include structures, as drawn by the store owner/manager as the basis for the recommendations. In some examples, the category optimization information may then be combined with other optimizations, such as a SKU optimization, to generate a four dimensional (e.g. spatial location and time period) planogram for the three dimensional space. Alternatively or additionally, the recommendations may be given via another modality or in combination with one or more modalities (e.g. text, speech and/or the like).  Para. 32 teaches the virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.)
providing, a predictive result based on simulating the anticipated activity with the simulated operational data; (Gould para. 94 teaches an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the optimization library 122, the processor 303 or the like, for determining historical contribution to a gross margin by the category such as from the reference data 132, the performance data 134 and/or the aggregation data 136. As is shown in operation 1206, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the optimization library 122, the processor 303 or the like, for determining metrics relating to at least one of utility (e.g. prescription queuing at the rear of a store), customer flow and re-stocking metrics, and distance to restock. Alternatively or additionally, other example variables that may affect the placement of the category within the three dimensional space include, but are not limited to, physical dimensions (e.g. three dimensional space characteristics) of space allocated to the category (e.g. bulk frozen goods are limited to a freezer section), complementary category dynamics (e.g. batteries next to toys), total SKU allocation, SKU dimensions, SKU weights, demarcation, packaging limitations and/or the like. As such a floor plan optimization model may be constructed to optimize the use of space compliance.  Further, para. 21 teaches real time or near real time recommendations as to the potential of revised layouts of categories and/or the allocation of more or less of the overall retail space available to each of the categories may also be provided. These recommendations may be presented visually in a user interface in some example embodiments. In some examples, the user interface may include a visual representation of the original three dimensional space, to include structures, as drawn by the store owner/manager as the basis for the recommendations. In some examples, the category optimization information may then be combined with other optimizations, such as a SKU optimization, to generate a four dimensional (e.g. spatial location and time period) planogram for the three dimensional space. Alternatively or additionally, the recommendations may be given via another modality or in combination with one or more modalities (e.g. text, speech and/or the like).  Para. 32 teaches the virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.)
providing, with the predictive results a specific model for the physical environment based on the anticipated activity, wherein the different model includes a different physical layout for the physical environment and different allocations of the physical resources from what was provided with the given models to optimize anticipated utilization metrics for the anticipated activity within the physical environment;   (para. 26 teaches the virtual store generator 110 is configured to enable a user, operator or the like to provide the characteristics of a three dimensional space to the virtual store generator 110 (e.g. draw your three dimensional space). The characteristics of the three dimensional space may include, but are not limited to structural information (e.g. walls, shelving, services and/or the like), unit information (e.g. available SKU's, SKU assignments in categories and/or the like), store preferences, display facing area and/or the like. The characteristics may be entered via a user interface, such as via a computer aided design program, may be ingested from a stocking program or inventory log, or may otherwise be provided or determined via other users and/or systems. In some examples, the store layout engine 112 is configured to generate a model based on the entered details. The model is configured to be representative of a current layout of the three dimensional space. The store layout engine 112 may further be configured to generate an updated or second model in an instance in which one or more optimizations are applied.  Para. 21 teaches real time or near real time recommendations as to the potential of revised layouts of categories and/or the allocation of more or less of the overall retail space available to each of the categories may also be provided. These recommendations may be presented visually in a user interface in some example embodiments. In some examples, the user interface may include a visual representation of the original three dimensional space, to include structures, as drawn by the store owner/manager as the basis for the recommendations. In some examples, the category optimization information may then be combined with other optimizations, such as a SKU optimization, to generate a four dimensional (e.g. spatial location and time period) planogram for the three dimensional space. Alternatively or additionally, the recommendations may be given via another modality or in combination with one or more modalities (e.g. text, speech and/or the like).  Para. 32 teaches the virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.)
providing, an interface that permits a visualization of a playback of a given set of operational data for a given activity of a given customer traffic flow with a given physical layout having given allocations of physical resources and illustrating expected or known utilization metrics within the visualization; (para. 9 teaches the optimized store layout may be interactive, such that a user is enabled to arrange stock keeping units and/or categories via the user interface and/or based on one or more optimizations. In response to a user interaction with the updated layout, the user interface may further be configured to display predictive results, historical trends and/or other data. In some examples, the optimized store layout is configured to function as a real time or near real time guide for a store layout (e.g. a visualization) in a three dimensional space.  Para. 21 teaches real time or near real time recommendations as to the potential of revised layouts of categories and/or the allocation of more or less of the overall retail space available to each of the categories may also be provided. These recommendations may be presented visually in a user interface in some example embodiments. In some examples, the user interface may include a visual representation of the original three dimensional space, to include structures, as drawn by the store owner/manager as the basis for the recommendations. In some examples, the category optimization information may then be combined with other optimizations, such as a SKU optimization, to generate a four dimensional (e.g. spatial location and time period) planogram for the three dimensional space. Para. 32 teaches in an instance in which the virtual store optimization engine 120 is activated, such as via a user interface, the virtual store optimization engine 120 may be configured to determine one or more categories to include in a three dimensional layout, such as by invoking the optimization library 122. The virtual store optimization engine 120 may then assign spatial coordinates to a category in the three dimensional space, such as via the virtual store generator 110 based on the one or more optimizations. The virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.  Further, para. 48 teaches In some example embodiments, upon receipt of a three dimensional space layout, a margin value may be calculated as a function of volume for the categories and/or SKUs available to be placed in the three dimensional space over a particular time period. FIG. 2f illustrates sales data, in particular margin value data, that is overlaid on a layout of the three dimensional space for a selected time period in accordance with some example embodiments of the current invention. As is shown in FIG. 2f, sales data may also be shown in terms of percent change from a previous time period, such as is shown with respect to the fleece aisle or area outlined in FIG. 2f. In this example, the fleece area or aisles indicates a margin increase of 5% over the past month. In this current margin view, as shown with reference to FIG. 2f, a user may therefore optimize using one or more optimizations described herein.)
visually presenting, the visualization within the interface; (see para. 47 and Fig. 2e that disclose illustrates a three dimensional space floor planner in accordance with some example embodiments of the present invention. The user interface provided with respect to FIG. 2e is configured to provide a bird's eye view of the three dimensional space and enables various display areas and/or aisles to be defined and/or otherwise dimensioned in some example embodiments.)
receiving, a stop instruction from the interface; 
stopping, the visualization responsive to the receiving of the stop instruction;  (para 84-85 teach in instances in which a layout is rendered for display in a user interface and as is shown in decision operation 918, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the virtual store generator 110, the processor 303 or the like, for receiving an indication as to whether the optimized layout is accepted. For example, in some examples an optimized layout may not include particular categories or SKUs that the user may require to be in a particular store. By way of further example, in some instances staples such as dairy or meat may have a low margin or a negative margin, however a grocery store without dairy or meat may not attract customers. As such, in an instance which the optimized layout is not accepted and as is shown in operation 920, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the virtual store generator 110, the processor 303 or the like, for receiving additional layout inputs. For example, additional data may be received in the form of user selections, user movement of products, SKUs or the like. In some example, embodiments the user may choose alternative optimizations and may restart with operation 902. In other examples, certain quantities or placement of SKUs may be marked as required.) 

receiving, a change associated with the given set of operational data for the given customer traffic flow with the given physical layout having the given allocations; and (para. 9 teaches in some example embodiments, the optimized store layout may be interactive, such that a user is enabled to arrange stock keeping units and/or categories via the user interface and/or based on one or more optimizations. In response to a user interaction with the updated layout, the user interface may further be configured to display predictive results, historical trends and/or other data. In some examples, the optimized store layout is configured to function as a real time or near real time guide for a store layout (e.g. a visualization) in a three dimensional space.  Para. 32 teaches the optimization library may further comprise a floor space optimization that considers weight space compliance, customer centric optimizations based on shopper paths and/or the like. Alternatively or additionally, a combination of the optimizations in the optimization library 122, alternate optimizations and/or the like may be applied in some example embodiments. Para. 41 teaches the forecasting engine 124 is configured to generate real time or near real time recommendations that may result in altering of the optimized three dimensional layout. In some cases, the spatial area or volume allocated to a category or SKU may be altered based on a number of factors, such as, but not limited to increased buying cost, shortages, stocking concerns, customer complaints, marketing, weather, economic factors or the like.)
visually presenting, a second visualization within the interface that illustrates predictive changes to the expected or known utilization metrics with the change. (para. 79 teaches an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the processor 303 or the like, for receiving customer behavior metrics. Customer behavior metrics may include, but are not limited to, customer purchasing habits, customer shopping path data and/or the like. An example customer behavior metric may indicate that an increase in margin results when bacon is next to eggs or batteries are placed next to toys. Customer behavior data may include data from a current three dimensional space or from other three dimensional spaces that is suggestive of a consumers buying habits. In some examples a manufacturer or other retailer may indicate or otherwise provide customer behavior data.)

Gould does not teach wherein the customer traffic flow rates comprise specific patterns for a given day of a week and a given calendar day within a given period of time;  However, McCullough 1 para. 24 teaches using a historical turn time that can be where historical can mean that the rule is based on the previous day, the same day of the previous week, month, or year, or any other meaningful earlier period such as a holiday period).  The Examiner considers turn time to be customer traffic flow rates.  Both Gould and McCullough 1 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Gould to include wherein the customer traffic flow rates comprise specific patterns for a given day of a week and a given calendar day within a given period of time as taught by McCullough 1 to determine the most accurate flow rate based on historic patterns (as suggested by para. 17).
wherein the physical resources comprise a total number of available tables, table capacity for each table, a total number of available chairs, and types of the tables;  See McCullough 1 para. 23 that teaches inventory manager 210 comprises configuration viewer 212, configuration initialize 214, combination & permutation engine 206, query handler 218, and rule engine 220. Inventory manager 210 enables more efficient use of restaurant inventory by offering availability of all possible combinations and/or permutations of restaurant reservations. Then upon receipt of a new reservation, the list of possible combination and/or permutations is updated to remove combinations and/or permutations that are eliminated by the new reservation. For example, combinations and/or permutations that is/are not possible because the new reservation conflicts with them, i.e., use the same table within the same time period or likely time period based on historical average time used for the reservation, historical user time used, etc. Configuration viewer 212 enables a service provider employee to view the restaurant configuration. The configuration information includes table configuration for restaurant (e.g., location of table, combination possibilities, number of seats, etc.).  Further para. 26 and figs. 4 and 6 teach floor view 404 displays a schematic view of a restaurant floor showing table positions as well as seating configurations of each table.  Both Gould and McCullough 1 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Gould to include wherein the utilization metrics comprise seating utilization, employee utilization and the modeled physical environment deployed for the physical environment when the utilization metrics were captured as taught by McCullough 1 to improve restaurant table utilization (as suggested by para. 20).
Gould does not teach wherein the utilization metrics comprise seating utilization, employee utilization and the modeled physical environment deployed for the physical environment when the utilization metrics were captured, However, McCullough 2 para. 127 FIG. 44 is a block diagram illustrating an embodiment of a screen shot for reports. In the example shown, a user is enabled to run a number of preconfigured reports (e.g., concierge, end of shift, reservation & cancellation, guest, cover count, guest cards, in-house waitlist, special occasions, average wait times, average turn times, seat utilization, slot utilization, server performance, or any other appropriate reports).  Further, para. 60 teaches the list of suggested seating tables is generated by calculating all combinations of tables that satisfy a given seating request, provided in the order of one or more criteria (e.g., leaving the largest possible number of combinations of tables available, maximizing availability, maximizing turnover, maximizing utilization of a server, of a view area, of a window area, minimizing wait time, etc.).  Both Gould and McCullough 2 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Gould to include wherein the utilization metrics comprise seating utilization, employee utilization and the modeled physical environment deployed for the physical environment when the utilization metrics were captured as taught by McCullough to optimize table usage and increase yield (see para. 62).  
Gould does not explicitly disclose linking the utilization metrics to given models associated with the modeled physical environment;
data that changes a given rate associated with the customer traffic flow and using the given models for the modeled physical environment; wherein each given model associated with a specific physical layout for the physical resources and that given model's corresponding linked utilization metrics; 
simulating anticipated activity within the modeled physical environment using the simulated operational data that changes a given rate associated with the customer traffic flow and using the given models for the modeled physical environment; However, Frey para. 6 teaches the checkout lane alert system disclosed in the parent is a live, computer-based, in-store system that integrates real-time shopper traffic data with computerized statistical analysis in order to generate accurate short term forecasts of shopper traffic at the checkout lanes of the store. The system uses up to the minute traffic data to create its forecast and allows a retailer to track the momentary surges in lane traffic and meet these with the proper staffing. Para. 8 teaches the computer that is connected with the recognition system runs the software for the invention disclosed in the parent. This software allows the computer to retrieve the shopper entry and exit time data from the recognition system for use in its statistical analysis. The software combines this real-time data with pregathered statistical data about the population that shops in a particular type of store, and data which characterizes the checkout lane throughput capability for a store. Each minute the software performs many simulations which combine these factors in different ways in order to forecast the shopper traffic at the checkout lanes for that minute and minutes that follow. The computer screen graphically displays the forecast, and the system updates the screen display with results of the simulations and alerts store personnel when lane traffic will increase or decrease to a point where a new checkout lane staffing level is needed.  Para. 14 teaches the software of the present invention combines the shopper entry data, items purchased and estimated shopping times, and exit time data with pregathered or selected statistical data about the shopping population of a given store and the express and non-express checkout lane throughput of a given store. Each minute the software performs many simulations combining these factors to forecast shopper traffic at the express and the non-express checkout lanes. During each simulation performed by the system, shoppers are assigned a pseudo-random number of items purchased which is converted into an estimated shopping time. During the many repetitions of the simulations, shoppers will be assigned different random combinations of items purchased, and corresponding shopping times, and the final forecast is the average of the simulations. The computer screen graphically displays the express and non-express traffic lane forecasts. The system updates the screen display with results of the simulations and alerts store personnel when express and/or non-express lane traffic will increase or decrease to a point where new checkout staffing is needed.  Both Gould and Frey are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Gould to include linking the utilization metrics to given models associated with the modeled physical environment; data that changes a given rate associated with the customer traffic flow and using the given models for the modeled physical environment; wherein each given model associated with a specific physical layout for the physical resources and that given model's corresponding linked utilization metrics; simulating anticipated activity within the modeled physical environment using the simulated operational data that changes a given rate associated with the customer traffic flow and using the given models for the modeled physical environment as taught by Frey to give management sufficient time to properly staff areas and to maximize labor efficiency and customer satisfaction (as suggested by para. 2).

As per Claim 4 Gould teaches the method of claim 1, wherein modeling further includes modeling the activity for a configured period of time.   (Gould para 38 teaches forecasting demand for a given period)

As per Claim 5 Gould teaches the method of claim 1, wherein modeling further includes dynamically adjusting in real time models for the physical environment based on changes detected in the activity. Gould par. 42 teaches The forecasting engine 124 may cause the real time or near real time recommendations to be provided graphically, such as in a user interface. The visualization preferably enables the use of a visualization to function as a guide for a user performing the layout of the units in the physical three dimensional space. Alternatively or additionally, the recommendations provided by the forecasting engine 124 may be for a particular time period, for a particular sale period, and/or the like.  Further para., 9 teaches in some examples, the optimized store layout is configured to function as a real time or near real time guide for a store layout (e.g. a visualization) in a three dimensional space).

As per Claim 7 Gould teaches the method of claim 1, wherein simulating further includes automatically generating the anticipated activity based on real-time activity detected in the physical environment.  (Gould para. 25 teaches in some example embodiments, the reference data 132 may include, but is not limited to, SKU identifying information, available SKUs, location information, shipping cost data, cost per SKU data, customer metric data, economic data, trend data, calendar data, weather data, consumer influence data and/or the like. In some example embodiments, the performance data 134 includes, but is not limited to historical sales data, real time sales data (e.g. from point of sale system), projection data, current margin data and/or other data related to the sales of a product or category.)

As per Claim 9 Gould does not teach the method of claim 1, wherein generating further includes receiving the anticipated activity as input from an operator through the interface.   (Gould para. 42 teaches in some example embodiments, the forecasting engine 124 may receive one or more inputs or scenarios from the user. Based on the input scenario, the forecasting engine may be configured to estimate future sales and margin values. For example, weather changes may result in weather related products having a high volume of sales and contributing positively to margin. Further examples may include holiday weekends leading to more potato chips and soda on end caps. The forecasting engine 124 may cause the real time or near real time recommendations to be provided graphically, such as in a user interface. The visualization preferably enables the use of a visualization to function as a guide for a user performing the layout of the units in the physical three dimensional space. Alternatively or additionally, the recommendations provided by the forecasting engine 124 may be for a particular time period, for a particular sale period, and/or the like.)

As per Claim 10 Gould teaches the method of claim 1, wherein providing the predictive result further includes providing the predictive result to an interface being operated by an operator over a network connection.  (Gould FIG. 1 is an example block diagram of example components of an example three dimensional space optimization environment 100. In some example embodiments, the three dimensional space optimization environment 100 comprises a plurality of clients 102 that are configured to access or otherwise interact with one or more three dimensional optimization systems 104 (e.g. a code module, component, circuitry or the like) and one or more data sources, such as but not limited to reference data 132, performance data 134 and aggregation data 136. The components of the illustrated three dimensional space optimization environment 100 are configured to provide various logic (e.g. code, instructions, functions, routines and/or the like) and/or services related to the real time and/or near real time optimization of a three dimensional space.

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould US 2015/0199627 A1 in view of McCullough 1 US 2011/0246247 A1 in view of McCullough 2  US 10,395,186 B1 in view of Frey US 5,557,513 A as applied to Claim 1 and in further view of Akbay US 2014/0108035 A1.

As per Claim 3 Gould does not teach the method of claim 1, wherein modeling further includes modeling types for each of the physical resources present within the physical layout. However, Akbay para. 53 teaches resource assignment algorithms used to assign the patient bed identifiers 802 may be based on a simulation model and/or a current state of hospital resources at multiple hospitals. For example, a real time hospital information aggregator at each hospital may receive data from hospital information systems and/or Real Time Location Systems ("RTLS") about equipment, patients, and/or staff.  Further, para. 72 teaches Real Time Location Service ("RTLS") element 1338 and/or transactional Hospital Information System 1340 may provide information about the current state of hospital resources.  Further, para. 105 teaches the decision system 1730 uses the results of one or more predictive simulation models 1740 to facilitate resource assignments (e.g., bed, staff, and/or equipment assignments). For example, a bed may be available now in a patient's "top-tier" unit, but the predictive model 1740 may indicate that that particular unit will be full or blocked by tomorrow morning. In this case, the decision system 1730 might bypass the preferred unit and instead place the patient in a lower tier unit (which in some cases may be at another hospital). Similarly, the predictive model 1740 might show that a unit will have alternating periods of availability and blockage over the next 24 hours. In this case, the decision system 1730 might consider availability at a particular time (e.g., 6:00 AM tomorrow), an average availability over a pre-determined period of time, a minimum availability over a pre-determined period of time, etc. In one approach, low availability in a unit may result in the algorithm applying a detrimental weight to all beds in that unit (making it less likely that beds will be selected from that unit).  Both Gould and Akbay are drawn to resource management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teaching of Gould to include modeling types for each of the physical resources present within the physical layout as taught by Akbay because having awareness of the locations or resources facilitates the management of the establishment in a more automated, efficient, and consistent manner.

As per Claim 11 Gould does not teach the method of claim 1, wherein providing the predictive result further includes providing with the predictive result proposed changes to some of the activity for a different predictive result.   However, Akbay para. 70 teaches the predicted future resources may be checked for potential bottlenecks. For example, once a prediction UI is provided, the system may run multiple scenarios configured by the user to reflect the impact of the real life operational decisioning one would take under the constrained capacity conditions. Some of these mitigations may include adding more staff, opening a surge unit, expediting discharges or transfers, canceling admissions, surgical procedures, and maybe even diverting new ED patients to other hospitals. As an example, the future state of cardiology resource availability could be improved if certain actions as configured would take place to avoid expected future bottlenecks. When the Cardiology service line is expected to have bed shortages two hours after the current forecast, it might be determined that the severity of the shortage can reduced by increasing the staffed beds in cardiology units.  Both Gould and Akbay are drawn to resource management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teaching of Gould to include providing with the predictive result proposed changes to some of the activity for a different predictive result as taught by Akbay to provide for more flexible and customizable analysis and decision making.

Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould US 2015/0199627 A1 in view of McCullough 1 US 2011/0246247 A1 in view of McCullough 2  US 10,395,186 B1 in view of Frey US 5,557,513 A as applied to Claim 1 and in further view of Sullivan US 2014/0278688 A1.

As per Claim 6 Gould teaches the method of claim 1, wherein modeling further includes generating models for the activity, each model representing a set of metrics for the physical environment.  (Gould para. 19 teaches trading data is received, such as but not limited to sales per category data over a specific period (days/weeks/months/years), live sales data received directly from a point of sale system and/or other data may be received as is described herein. In further example embodiments, customer behavior metrics may be maintained and may be used to weight the optimizations, such as category ranking, category placement or the like. In some examples, customer behavior metrics may be derived from tracking customer store visits and accepted category layout rankings. For example, products within a 30 degree arc of five foot seven are more likely to be selected over matching products presented outside of this arc. In other words customers are more likely to choose products that are at their eye level.)   
Gould does not teach each model representing a unique pattern of activity However, Sullivan para. 79 teaches patterns of past guest behavior can be used to predict the expected behavior of current guests. By predicting the behavior of a plurality of current guests, current operations can be adjusted to better serve guests based on the predictions. For example, a park operator can adapt to expected guest behavior by changing staffing, scheduling maintenance, scheduling, cleaning, ensuring stock or product availability, and the like. Further, at least in some cases, an operator can attempt to alter guest behavior in ways that help operations or help improve guest experience. Both Gould and Sullivan are drawn to traffic prediction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teaching of Gould to include each model representing a unique pattern of activity as taught by Sullivan to predict in real time the future behavior of a guest for which a partial trajectory is available (see Sullivan para. 19) thereby generating more accurate predictions.

As per Claim 8 Gould does not teach the method of claim 7, wherein automatically generating further includes generating the anticipated activity by matching a pattern detected in a portion of the real-time activity.   However, Sullivan para. 77 teaches guest movement tracked from location-to-location within a venue is used to learn patterns of guest behavior and make predictions for a current guest population using approximate string matching. As guests move through the venue, predictions for future movement are used to adjust park operations to better serve a guest population. In one embodiment, location information for the guests may be obtained using a variety of approaches, e.g., RFID tags, Wi-fi signal readers, GPS systems, mobile phones, location check-in, etc. Because the location data for a given guest can be incomplete, the resulting dataset is said to be "sparse." That is, the location data for a given guest may have gaps between subsequent observations of that guest's location, and the gaps may differ from guest to guest. Nevertheless, the available string data for a guest is evaluated, e.g., using approximate string matching techniques, to identify the most probable path a guest will take based on their prior path, when compared to strings representing other paths. Of course a variety of string matching and/or machine learning techniques could be used to evaluate the trajectory of a given guest. Further, in addition to location data, other information can be used to help predict guest behavior. For example, the strings could include a temporal dimension representing how much time has elapsed between one measured position of a guest and another Other data that can be incorporated into the string matching techniques includes, e.g., transaction or other activity data time to move of day, day of week, size of guest party, age of party members, changes in park attractions, etc.  Both Gould and Sullivan are drawn to traffic prediction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teaching of Gould to include generating the anticipated activity by matching a pattern detected in a portion of the real-time activity as taught by Sullivan to predict in real time the future behavior of a guest for which a partial trajectory is available (see Sullivan para. 19) thereby generating more accurate predictions. 

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thaeler US 8,768,867 B1 in view of Gould US 2015/0199627 A1 n view of in view of McCullough 1 US 2011/0246247 A1 in view of McCullough 2  US 10,395,186 B1.

As per Claim 18 Thaeler teaches a server, comprising: (see Thaeler para. 29)
 a hardware processor;  (see at least Thaeler para. 14)
non-transitory computer-readable storage medium having executable instructions representing as a site optimizer;
a site optimizer when executed by the hardware processor from the non-transitory computer- readable storage medium cause the hardware processor to:  (see at least Thaeler para. 14)
obtain the executable instructions for the site optimizer; process the executable instructions to perform processing comprising: (see at least Thaeler para. 14)
generate models for activity and metrics of a physical environment, wherein the activity associated with customer traffic flow and resource utilization during the customer traffic flow (see at least Thaeler para.  12 that teaches the method may also include providing the venue's real-time attendance data to the attendance prediction system, the attendance prediction system further configured to create a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and the real-time attendance data. The method may further include receiving, from the attendance prediction system, an updated attendance forecast for the venue based on the dynamic attendance prediction model.  Further, para. 67 teaches screenshot 1000 may also show daily or weekly forecast summary averages (e.g., for particular time periods, which may be selected by the user or determined by the prediction model used, as well as an overall average). These summaries may be customizable to deliver suggestions as they relate to staffing, inventory, promotions, or other critical business operations. In addition, such an interface may show how a business can compare itself to other businesses, and how prediction system 100 quantifies the differences based upon the comparison tools the business chooses to use. In some cases, a business interface may show the business's location, statistical and graphical outputs of the attendance forecast period, and a list of current marketing deals being focused through the interface. The interface may also make suggestions to the business user that may improve operating conditions based upon the attendance forecast.)
simulating changes for a proposed activity in the models using simulated operational data;,  (see at least Thaeler para.  59 that teaches if promotional start date, end date and cost are provided, an ADSR (Attack, Decay, Sustain, Release) or lagged ADSR model may be employed. This modeling allows for quick determination of promotional efficacy, as expected outcomes--both over and under--for scenarios without the promotion can be measured. For example, if a business were to list the start date and end date for a select happy hour, and the price reduction for drinks was disclosed, ADSR modeling would be used to tell the business the impact of the promotion from the status quo. If the promotion had not been run, the model would detail what the business could have expected.)
providing impacts to the metrics based on simulation of the changes within the models,  (see at least Thaeler para.  59 that teaches if promotional start date, end date and cost are provided, an ADSR (Attack, Decay, Sustain, Release) or lagged ADSR model may be employed. This modeling allows for quick determination of promotional efficacy, as expected outcomes--both over and under--for scenarios without the promotion can be measured. For example, if a business were to list the start date and end date for a select happy hour, and the price reduction for drinks was disclosed, ADSR modeling would be used to tell the business the impact of the promotion from the status quo. If the promotion had not been run, the model would detail what the business could have expected.)
wherein the utilization metrics, customer traffic flow rates,, wherein the customer traffic flow rates comprise specific patterns for a given day of a week and a given calendar day within a given period of time; (para. 49 teaches FIG. 6 is a flowchart of a method of incorporating real-time data into an initial model. In some embodiments, method 600 may be performed, at least in part, by attendance prediction software 200 executed by prediction system 100. Historical prediction data 605 and historical actual data may be collected (e.g., from database 220) for analysis. Historical prediction data includes predictions that were given for a past period of time. For example, if the date were Jan. 1, 2010, the system would provide a prediction for foot traffic for the date Jan. 2, 2010, which would be a date in the future. On Jan. 3, 2010, the prediction for Jan. 2, 2010 would be a historical prediction. Historical actuals would be actual foot traffic through the business on Jan. 2, 2010.)
Thaeler does not teach each model including a specific physical layout for the physical environment and specific allocations of physical resources within the specific physical layout along with utilization metrics for the physical resources with the corresponding model   However, Gould para. 61 teaches some or all of the system components and/or data structures may also be stored as contents (e.g., as executable or other machine-readable software instructions or structured data) on a computer-readable medium (e.g., as a hard disk; a memory; a computer network or cellular wireless network or other data transmission medium; or a portable media article to be read by an appropriate drive or via an appropriate connection, such as a DVD or flash memory device) so as to enable or configure the computer-readable medium and/or one or more associated computing systems or devices to execute or otherwise use or provide the contents to perform at least some of the described techniques.  Para. 32 teaches the virtual store optimization engine 120 may be configured to determine one or more categories to include in a three dimensional layout, such as by invoking the optimization library 122. The virtual store optimization engine 120 may then assign spatial coordinates to a category in the three dimensional space, such as via the virtual store generator 110 based on the one or more optimizations. The virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.  Further, para. 23 teaches the three dimensional optimization system 104 is configured to combine spatial coordinates, sales volume metrics and margin value calculations to determine which units (e.g. categories and/or SKUs) should be allocated to particular areas (e.g. spatial coordinates) in a three dimensional space to make the best and most efficient use (e.g. highest margin value) of the volume assigned to a category and/or SKU.  Further, para. 19 teaches customer behavior metrics may be maintained and may be used to weight the optimizations, such as category ranking, category placement or the like. In some examples, customer behavior metrics may be derived from tracking customer store visits and accepted category layout rankings. For example, products within a 30 degree arc of five foot seven are more likely to be selected over matching products presented outside of this arc. In other words customers are more likely to choose products that are at their eye level.  Further, para. 79 teaches Customer behavior metrics may include, but are not limited to, customer purchasing habits, customer shopping path data and/or the like. An example customer behavior metric may indicate that an increase in margin results when bacon is next to eggs or batteries are placed next to toys. Customer behavior data may include data from a current three dimensional space or from other three dimensional spaces that is suggestive of a consumers buying habits.  
Thaeler does not teach providing a different physical layout having different physical resource allocations based on the impacts to achieve optimal utilization metrics; and However, Gould para. 26 teaches the virtual store generator 110 is configured to enable a user, operator or the like to provide the characteristics of a three dimensional space to the virtual store generator 110 (e.g. draw your three dimensional space). The characteristics of the three dimensional space may include, but are not limited to structural information (e.g. walls, shelving, services and/or the like), unit information (e.g. available SKU's, SKU assignments in categories and/or the like), store preferences, display facing area and/or the like. The characteristics may be entered via a user interface, such as via a computer aided design program, may be ingested from a stocking program or inventory log, or may otherwise be provided or determined via other users and/or systems. In some examples, the store layout engine 112 is configured to generate a model based on the entered details. The model is configured to be representative of a current layout of the three dimensional space. The store layout engine 112 may further be configured to generate an updated or second model in an instance in which one or more optimizations are applied.  Para. 21 teaches real time or near real time recommendations as to the potential of revised layouts of categories and/or the allocation of more or less of the overall retail space available to each of the categories may also be provided. These recommendations may be presented visually in a user interface in some example embodiments. In some examples, the user interface may include a visual representation of the original three dimensional space, to include structures, as drawn by the store owner/manager as the basis for the recommendations. In some examples, the category optimization information may then be combined with other optimizations, such as a SKU optimization, to generate a four dimensional (e.g. spatial location and time period) planogram for the three dimensional space. Alternatively or additionally, the recommendations may be given via another modality or in combination with one or more modalities (e.g. text, speech and/or the like).  Para. 32 teaches the virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.
 providing an interface that permits a visualization of a playback of a given set of operational data for a given activity with a given physical layout having given allocations of physical resources and illustrating expected or known utilization metrics within the visualization. (para. 9 teaches the optimized store layout may be interactive, such that a user is enabled to arrange stock keeping units and/or categories via the user interface and/or based on one or more optimizations. In response to a user interaction with the updated layout, the user interface may further be configured to display predictive results, historical trends and/or other data. In some examples, the optimized store layout is configured to function as a real time or near real time guide for a store layout (e.g. a visualization) in a three dimensional space.  Para. 32 teaches in an instance in which the virtual store optimization engine 120 is activated, such as via a user interface, the virtual store optimization engine 120 may be configured to determine one or more categories to include in a three dimensional layout, such as by invoking the optimization library 122. The virtual store optimization engine 120 may then assign spatial coordinates to a category in the three dimensional space, such as via the virtual store generator 110 based on the one or more optimizations. The virtual store optimization engine 120 may consider the one or more optimizations available in the optimization library, along with, but not limited to, the characteristics of the three dimensional space (e.g. frozen items, refrigerated items, height or the like), historical and/or potential contribution to margin value, complementary category dynamics (e.g. batteries next to toys), utility (e.g. prescription lines in a back corner of the three dimensional space, checkout by the door or the like), customer flow patterns, restocking metrics (e.g. distance, weight, volume of restocking or the like) and/or the like.  Further, para. 48 teaches In some example embodiments, upon receipt of a three dimensional space layout, a margin value may be calculated as a function of volume for the categories and/or SKUs available to be placed in the three dimensional space over a particular time period. FIG. 2f illustrates sales data, in particular margin value data, that is overlaid on a layout of the three dimensional space for a selected time period in accordance with some example embodiments of the current invention. As is shown in FIG. 2f, sales data may also be shown in terms of percent change from a previous time period, such as is shown with respect to the fleece aisle or area outlined in FIG. 2f. In this example, the fleece area or aisles indicates a margin increase of 5% over the past month. In this current margin view, as shown with reference to FIG. 2f, a user may therefore optimize using one or more optimizations described herein. Both Thaeler and Gould are drawn to modeling a physical environment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Thaeler to include each model including a specific physical layout for the corresponding model and specific allocations of physical resources within the specific physical layout along with utilization metrics for the physical resources with the corresponding model, providing a different physical layout having different physical resource allocations based on the impacts to achieve optimal utilization metrics; and providing an interface that permits a visualization of a playback of a given set of operational data for a given activity with a given physical layout having given allocations of physical resources and illustrating expected or known utilization metrics within the visualization as taught by Gould to provide retailers with the insight to determine what to place where to optimize sales returns in real time (see para. 7).
visually presenting, the visualization within the interface; see Gould para. 47 and Fig. 2e that disclose illustrates a three dimensional space floor planner in accordance with some example embodiments of the present invention. The user interface provided with respect to FIG. 2e is configured to provide a bird's eye view of the three dimensional space and enables various display areas and/or aisles to be defined and/or otherwise dimensioned in some example embodiments.)
receiving, a stop instruction from the interface; 
stopping, the visualization responsive to the receiving of the stop instruction; (see Gould para 84-85 teach in instances in which a layout is rendered for display in a user interface and as is shown in decision operation 918, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the virtual store generator 110, the processor 303 or the like, for receiving an indication as to whether the optimized layout is accepted. For example, in some examples an optimized layout may not include particular categories or SKUs that the user may require to be in a particular store. By way of further example, in some instances staples such as dairy or meat may have a low margin or a negative margin, however a grocery store without dairy or meat may not attract customers. As such, in an instance which the optimized layout is not accepted and as is shown in operation 920, an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the virtual store optimization engine 120, the virtual store generator 110, the processor 303 or the like, for receiving additional layout inputs. For example, additional data may be received in the form of user selections, user movement of products, SKUs or the like. In some example, embodiments the user may choose alternative optimizations and may restart with operation 902. In other examples, certain quantities or placement of SKUs may be marked as required.) 
receive, by the executable instructions, a change associated with the given set of operational data for the given customer traffic flow with the given physical layout having the given allocations; and  See Gould para. 9 teaches in some example embodiments, the optimized store layout may be interactive, such that a user is enabled to arrange stock keeping units and/or categories via the user interface and/or based on one or more optimizations. In response to a user interaction with the updated layout, the user interface may further be configured to display predictive results, historical trends and/or other data. In some examples, the optimized store layout is configured to function as a real time or near real time guide for a store layout (e.g. a visualization) in a three dimensional space.  Para. 32 teaches the optimization library may further comprise a floor space optimization that considers weight space compliance, customer centric optimizations based on shopper paths and/or the like. Alternatively or additionally, a combination of the optimizations in the optimization library 122, alternate optimizations and/or the like may be applied in some example embodiments. Para. 41 teaches the forecasting engine 124 is configured to generate real time or near real time recommendations that may result in altering of the optimized three dimensional layout. In some cases, the spatial area or volume allocated to a category or SKU may be altered based on a number of factors, such as, but not limited to increased buying cost, shortages, stocking concerns, customer complaints, marketing, weather, economic factors or the like.)
visually presenting, a second visualization within the interface that illustrates predictive changes to the expected or known utilization metrics with the change.  Gould para. 79 teaches an apparatus embodied, for example, by a three dimensional optimization system 104, may include means, such as the store management engine 108, the processor 303 or the like, for receiving customer behavior metrics. Customer behavior metrics may include, but are not limited to, customer purchasing habits, customer shopping path data and/or the like. An example customer behavior metric may indicate that an increase in margin results when bacon is next to eggs or batteries are placed next to toys. Customer behavior data may include data from a current three dimensional space or from other three dimensional spaces that is suggestive of a consumers buying habits. In some examples a manufacturer or other retailer may indicate or otherwise provide customer behavior data. Both Thaeler and Gould are drawn to modeling a physical environment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Thaeler to include visually presenting, by the executable instructions, the visualization within the interface; receiving, by the executable instructions, a stop instruction from the interface; stopping, by the executable instruction, the visualization responsive to the receiving of the stop instruction; receiving, by the executable instructions, a change associated with the given set of operational data for the given customer traffic flow with the given physical layout having the given allocations; and visually presenting, by the executable instructions, a second visualization within the interface that illustrates predictive changes to the expected or known utilization metrics with the change as taught by Gould to provide retailers with the insight to determine what to place where to optimize sales returns in real time (see para. 7).
Thaeler in view of Gould does not teach wherein the impacts at least include utilization rates of the physical resources;   However, McCullough 2 para. 74 teaches in various embodiments, the reservation table is determined by a restaurant employee without assistance from the interface, and entered using a keypad, a number pad, a reservation table selector window, or using any other appropriate method. In some embodiments, selecting the table box brings up a table suggestion interface for suggesting a reservation table. The table suggestion interface accesses a list of suggested tables created by the restaurant management system and shows the most appropriate suggestion. A restaurant employee can agree to the suggestion, see the next suggestion, or directly select his desired table. In various embodiments, the suggested table is determined using a rule set, a calculation of permutations and combinations based on the upcoming reservations, based on maximizing availability, based on maximizing covers, based on equalizing server loads, or based on any other appropriate criteria. Both Thaeler in view of Gould and McCullough 2 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Thaeler in view of Gould to include wherein the impacts at least include utilization rates of the physical resources as taught by McCullough to optimize table usage and increase yield (see para. 62).
Thaeler in view of Gould does not teach wherein the utilization metrics comprise seating utilization, employee utilization, and the modeled physical environment deployed for the physical environment when the utilization metrics were captured, However, McCullough 2 para. 127 FIG. 44 is a block diagram illustrating an embodiment of a screen shot for reports. In the example shown, a user is enabled to run a number of preconfigured reports (e.g., concierge, end of shift, reservation & cancellation, guest, cover count, guest cards, in-house waitlist, special occasions, average wait times, average turn times, seat utilization, slot utilization, server performance, or any other appropriate reports).  Further, para. 60 teaches the list of suggested seating tables is generated by calculating all combinations of tables that satisfy a given seating request, provided in the order of one or more criteria (e.g., leaving the largest possible number of combinations of tables available, maximizing availability, maximizing turnover, maximizing utilization of a server, of a view area, of a window area, minimizing wait time, etc.).  Both Thaeler in view of Gould and McCullough 2 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Thaeler in view of Gould to include wherein the utilization metrics comprise seating utilization, employee utilization and the modeled physical environment deployed for the physical environment when the utilization metrics were captured as taught by McCullough to optimize table usage and increase yield (see para. 62).
Thaeler does not teach wherein the physical resources comprise a total number of available tables, table capacity for each table, a total number of available chairs, and types of the tables; See McCullough 1 para. 23 that teaches inventory manager 210 comprises configuration viewer 212, configuration initialize 214, combination & permutation engine 206, query handler 218, and rule engine 220. Inventory manager 210 enables more efficient use of restaurant inventory by offering availability of all possible combinations and/or permutations of restaurant reservations. Then upon receipt of a new reservation, the list of possible combination and/or permutations is updated to remove combinations and/or permutations that are eliminated by the new reservation. For example, combinations and/or permutations that is/are not possible because the new reservation conflicts with them, i.e., use the same table within the same time period or likely time period based on historical average time used for the reservation, historical user time used, etc. Configuration viewer 212 enables a service provider employee to view the restaurant configuration. The configuration information includes table configuration for restaurant (e.g., location of table, combination possibilities, number of seats, etc.).  Further para. 26 and figs. 4 and 6 teach floor view 404 displays a schematic view of a restaurant floor showing table positions as well as seating configurations of each table.  Both Thaeler in view of Gould and McCullough 1 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Thaeler in view of Gould to include wherein the utilization metrics comprise seating utilization, employee utilization and the modeled physical environment deployed for the physical environment when the utilization metrics were captured as taught by McCullough 1 to improve restaurant table utilization (as suggested by para. 20).

As per Claim 19 Thaeler teaches the server of claim 18, wherein the physical environment is a restaurant environment. (see at least Thaeler Abstract)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thaeler US 8,768,867 B1 in view of Gould US 2015/0199627 A1 n view of in view of McCullough 1 US 2011/0246247 A1 in view of McCullough 2  US 10,395,186 B1 as applied to Claim 19 and in further view of in view of Leifer US 2008/0162290 A1

As per Claim 20 Thaeler teaches the server of claim 19, wherein the metrics include: customer traffic flow rates, (Thaeler para. 49 teaches predicting foot traffic and measuring actual foot through a business on a particular day.  The Examiner considers the amount of traffic on a particular day to be a traffic flow rate)
Thaeler does not teach wherein the metrics include: table utilization, server utilization, customer wait times, and customer throughput.  However, McCullough para 127 FIG. 44 is a block diagram illustrating an embodiment of a screen shot for reports. In the example shown, a user is enabled to run a number of preconfigured reports (e.g., concierge, end of shift, reservation & cancellation, guest, cover count, guest cards, in-house waitlist, special occasions, average wait times, average turn times, seat utilization, slot utilization, server performance, or any other appropriate reports).  Further, para. 60 teaches the list of suggested seating tables is generated by calculating all combinations of tables that satisfy a given seating request, provided in the order of one or more criteria (e.g., leaving the largest possible number of combinations of tables available, maximizing availability, maximizing turnover, maximizing utilization of a server, of a view area, of a window area, minimizing wait time, etc.).  Both Gould and McCullough 2 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Gould to include wherein the utilization metrics comprise seating utilization, employee utilization and the modeled physical environment deployed for the physical environment when the utilization metrics were captured as taught by McCullough to optimize table usage and increase yield (see para. 62).
Thaeler does not teach the system of claim 19, wherein the metrics include: profitability, However, McCullough para. 90 teaches optimizing restaurant operations to maximize profitability.  Both Thaeler and McCullough 2 are drawn to modeling activity in a retailer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Gould to include wherein the metrics include: profitability as taught by McCullough to optimize profitability (see para. 62).
Thaeler does not teach the system of claim 19, wherein the metrics include: kitchen efficiency, However, Leifer para. 30 teaches the processor 106 can process a program running from memory 112 that enables the system to estimate times for meal completions, and even event completion. In addition, as mentioned previously, statistical programs can be implemented into the system to analyze accumulated data and provide reports on the efficiency of the waiter/waitress staff (e.g., by identifying the time it takes for the waiter/waitress to respond to ready orders, or manage the orders delivered to the tables already), and the kitchen and bar staff (e.g., by analyzing times of orders placed compared to times orders are fulfilled). Other possible implementations of the system of the present invention can include, but are not limited to, monitoring management's ability to handle the restaurant floor and efficient turn tables over and monitoring food and liquor ordering based on food and liquor consumption.  This known technique is applicable to the system of Thaeler as they are both directed to decision support in a business.  One of ordinary skill in the art before the effective filing date the Applicant’s invention would have recognized that applying the known technique of Leifer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Leifer to the teachings of Thaeler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the use of the known metric of kitchen efficiency into similar systems.  Further, incorporating the metrics as taught by Leifer to the system taught by Thaeler would result in an improved system that provides an efficient and flexible means to provide accurate decision support in a restaurant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683